DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 8/2/22 is acknowledged.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et. al. (US PGPub 2020/0051989).
Claim 1:  Shimizu teaches (see inserted figure below and Fig. 1) a semiconductor device comprising: a stacked body including first films (12) and second films (B) that are stacked alternatively one on another, the stacked body having a stair shape at end portions thereof; a thick film (A) portion thicker than the second films within the stacked body and provided on an upper surface of a first step of the stair shape; a separating portion (17) provided on a side face between the first step and a second step one-step above the first step, the separating portion separating the thick film portion from the side surface; a third film (13) provided to cover the stacked body and the thick film portion; and an electrically conductive column portion (16a-d) penetrating through the third film to be in contact with the thick film portion.  

    PNG
    media_image1.png
    353
    642
    media_image1.png
    Greyscale

Claim 2:  Shimizu teaches (see inserted figure below and Fig. 1) the thick film portion has a uniform thickness.  
Claim 3:  Shimizu teaches [0042] the first films (12) are electrically insulating films.  
Claim 4:  Shimizu teaches [0042] the second films (10) and the thick film portion (A) are formed of electrically conductive material.  
Claim 5:  Shimizu teaches [0081] the electrically conductive material is tungsten.  
Claim 6:  Shimizu teaches (see inserted figure below and Fig. 1) a dented portion (17) is formed in the thick film portion by a lower end portion of the separating portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814